Citation Nr: 0624091	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-02 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for a psychiatric disorder.  On appeal in March 
2004, the Board reopened the claim and remanded it for 
further development.  The claim is now before the Board for 
adjudication.   


FINDING OF FACT

The veteran's current psychiatric disability, variously 
diagnosed as schizophrenia with paranoid features, anxiety 
disorder, and depressive disorder, is not related to service 
or any aspect thereof. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, March 2004, 
November 2004, and November 2005; a rating decision in August 
2001; and a statement of the case in February 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his psychiatric disability was 
first manifested in service as a consequence of his 
experiences in infantry training exercises and in subsequent 
transportation to the Far East.
 
The veteran's September 1952 induction physical examination 
showed no pre-service mental or behavioral abnormalities.  In 
his January 2002 notice of disagreement, the veteran stated 
that his psychiatric disability began in basic training when 
he was exposed to the noise of small arms fire and when a 
tank moved above him in an exercise.  After training he went 
home on leave and did not return to his deploying unit on 
time.  In a February 2003 statement, the veteran's brother, 
an Army Master Sergeant at the time, stated that he found the 
veteran and brought him back to his unit.  The Master 
Sergeant stated that the veteran could not recall what he had 
been doing or why he was absent.  However, the veteran's 
Report of Separation (DD Form 214) shows no time lost for 
absence without leave. 
  
In a December 2000 letter, a fellow soldier stated that he 
was with the veteran when their unit traveled by sea to 
Hawaii and Japan.  The soldier stated that during the voyage 
he witnessed the veteran displaying nervous behavior, 
throwing himself to the deck, crying, and remaining isolated 
from other soldiers.  He had no further contact with the 
veteran after the ship arrived in Japan.  

In July 1953, the veteran was taken by friends to a military 
hospital in Japan because he could not remember his name, 
serial number, job, or father's name.  He could remember that 
he had been in the Army for eight months, that he had been a 
high school graduate with good grades.  He denied any nervous 
condition or head injury.  The examiner noted that the 
veteran made a "great show" of looking confused and that 
his answers to questions were inconsistent.  The examiner 
found no abnormalities on a physical examination and noted 
"an inadequate personality who is malingering."  The 
diagnosis was dissociative reaction manifested by amnesia. 

The veteran was transferred to a general military hospital 
several days later for further examination in the 
neuropsychiatric section.   In the July 1953 hospital 
discharge report, the Chief of Neuropsychiatric Service noted 
that physical and neurological examinations were essentially 
negative except for an unrelated digestive problem.  He noted 
the veteran's report of an additional amnesia episode 
requiring physical restraint when his ship stopped in Hawaii.  
This episode was not recorded in other medical records or in 
the fellow soldier's statement.  The psychiatrist concluded 
that the episodes were a combination of anxiety and conscious 
exaggeration rather than true dissociative episodes.  He also 
noted that the veteran had been experiencing no more stress 
than that of routine military life.  There is no evidence 
showing the veteran was in combat.  The psychiatrist 
diagnosed emotional instability reaction manifested by 
anxiety and utilization of exaggerated physical disability to 
avoid adult responsibility.  The veteran returned to full 
duty and completed his enlistment.  The August 1954 discharge 
physical examination noted nothing of clinical significance.  

In letters from November 1977 and May 1978, two private 
psychiatrists (with the same surname) stated that they 
treated the veteran since 1960.  One psychiatrist noted that 
the veteran had presented symptoms of neurosis since military 
service with crises of anxiety, depression with destructive 
episodes, and obsessive ideas with delirium.  The 
psychiatrist diagnosed possible psychosis schizophrenia and 
prescribed tranquilizers.  

In April 1978 and in June 1978, a VA psychiatrist recorded 
the veteran's reported history and noted that after service 
he had attended four years of college and worked as a school 
teacher.  Service medical records were not available for 
review.  He noted that in recent years, the veteran reported 
feeling nervous with sleeplessness, bad humor, depression, 
and forgetfulness.  He also noted that at times the veteran 
tried to exaggerate his nervousness and mental condition and 
was better oriented than he pretended to be.  He showed 
memory gaps, primarily for recent events.  He displayed 
occasional violent outbursts, but otherwise generally 
remained isolated.  He was often excessively suspicious and 
had "trouble in the classroom."  The psychiatrist noted the 
previous possible diagnosis of schizophrenia, but stated that 
the veteran did not have a psychosis but rather diagnosed 
depressive neurosis with paranoid personality. 

In July 1978, the veteran underwent a battery of VA 
psychological tests.  The evaluator noted that the veteran 
was resistant and complained about the tests.  The veteran's 
performance was unproductive and poor in content suggesting 
intellectual difficulties or a deliberate attempt to perform 
poorly.  The evaluator diagnosed schizophrenia with paranoid 
features.  In August 1978, the VA psychiatrist from April and 
June reviewed the test results, noted the differences in 
diagnosis, and recommended further examination and treatment.   
None of the VA examiners noted a review of the service 
medical records or related the veteran's mental disorder to 
events in service.  

In May 1981, the Board reviewed the medical evidence and 
concluded that the veteran's diagnosis in service, emotional 
instability reaction, was a personality disorder, and not an 
acquired psychosis.  See 38 C.F.R. § 3.303 (c).  The Board 
found that a psychosis was manifested many years after 
service and that there was no evidence to relate the 
veteran's psychosis to any aspect of service. 

Subsequently, there is no record of any treatment or 
examination for a mental disorder until the veteran sought 
treatment at a VA clinic for an eye condition in July 1997 
and was referred for a psychiatric evaluation.  The examiner 
noted that the veteran had retired from 30 years of work as a 
school teacher in 1986 and that the last record of VA 
treatment for any reason was in 1985.  There was no record of 
private psychiatric treatment since 1978.  Upon examination, 
the veteran complained of anxiety, forgetfulness, and 
irritability.  The examiner noted that the veteran's answers 
to questions were relevant and coherent but that his reported 
multiplicity of symptoms had no relationship.  The examiner 
further noted exaggeration and very strong histrionic 
behavior.  He diagnosed an anxiety disorder with histrionic 
characteristics.  In December 1999, another VA examiner noted 
the absence of any record of recent psychiatric treatment and 
continued the diagnosis of anxiety and histrionic personality 
disorder.  

In September 2000, a private psychiatrist, examining the 
veteran for the first time, stated that the veteran had been 
receiving psychiatric care from other private physicians, a 
private mental health clinic, and the VA Clinic in Mayaguez, 
Puerto Rico.  The psychiatrist noted the veteran's report of 
experiences in basic training and travel to the Far East but 
did not note a review of the service medical records.  He 
found the veteran displayed chronic anxiety, attention-
concentration-memory problems, irritability, and poor impulse 
control.  He diagnosed generalized anxiety disorder with 
dissociative episodes and panic disorder.  He stated that the 
veteran's military experiences caused the disorder.  Even 
though he did not treat the veteran until September 2000 and 
did not note a review of service medical records, he also 
stated that the veteran was in good physical and emotional 
condition prior to service. 

The claims file contains records of VA treatment from March 
2000 to April 2001 for conditions other than a mental 
disorder.  VA treatment records from October 2003 to June 
2005 showed periodic examination and treatment for depression 
with continued medication and no notation of crises or 
deteriorating trends. 

The Board concludes that the veteran's behavior in service 
was indicative of a personality disorder.  The Board notes 
that the statements from the veteran's brother and fellow 
soldier confirm the veteran's account of his experiences, and 
that they are consistent with the history considered by 
military examiners.  However, two military psychiatrists, 
including the Chief of Neuropsychiatric Service, made a clear 
diagnosis of personality disorder noting the lack of any 
abnormal stress and exaggerated symptoms.  Personality 
disorders and mental deficiencies are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (c).  The Board also notes that the veteran 
completed service with no further treatment and no notations 
of abnormal conditions on his discharge physical examination.  
There is no evidence to show that the veteran developed a 
psychosis or other acquired psychiatric disorder in service.  

The Board further concludes that the veteran currently has a 
mental disorder, variously diagnosed as schizophrenia with 
paranoid features, depression, and anxiety disorder that is 
different from the earlier personality disorder.  However, 
medical evidence shows that these diagnoses were made no 
earlier than 1977 based on reported examination and treatment 
no earlier than 1960, many years after service.   The Board 
acknowledges that one private psychiatrist in 1978 stated 
that the veteran had displayed symptoms of neurosis since 
service, and that another psychiatrist in 2000 related the 
veteran's disorder to experiences in service, both with 
little specificity.  The Board assigns less probative value 
to these statements than to those of the military 
psychiatrists who examined the veteran shortly after his 
experiences and episodes.  Both private psychiatrists 
provided only a single statement with no clinical evidence 
showing on-going treatment and limited explanation of their 
conclusions.  In addition, one stated that the veteran had a 
neurosis since service although he did not examine him until 
at least five years after service.  Another commented on the 
veteran's pre-service condition although he did not examine 
him until 2000.  The Board is not bound to accept medical 
opinions that are based on a subjective history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

Although VA examiners also noted the veteran's reported 
history, none related his disorder to events in service.  
Several commented on the veteran's inconsistent, exaggerated 
symptoms and lack of cooperation in testing.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current psychiatric disorder first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a psychiatric disability is denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


